COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-01074-CR
Style:                      Francisco Arzate
                            v The State of Texas


Date motion filed*:         9/11/2013
                            Appellant’s Pro-Se Supplemental Motion for New Appellate Counsel on Appeal, to
Type of motion:             Dismiss Present Appellant’s Brief and to File a New Appellant’s Brief
Party filing motion:        Francisco Azarte
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

         X        Denied

                 Dismissed (e.g., want of jurisdiction, moot)


Judge's signature: /s/ Justice Rebeca Huddle
                   Acting individually       Acting for the Court

                  Panel consists of ______________________________.

Date: September 16, 2013




November 7, 2008 Revision